DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities: “physical random access” in the last line should be replaced with “physical random access channel request”, see claim 22 line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9-11, 14-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al. (R1-165031 as submitted by the applicant with IDS received on 05/28/2020).
Regarding claims 1, 11, 23 and 24, Nokia teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to: generate information for controlling dynamic capacity allocation between backhaul links comprising at least one of an backhaul uplink or backhaul downlink and access links comprising at least 
Regarding claims 4, 14 and 15, Nokia teaches the information comprises information to control dynamic capacity allocation between the backhaul links and the access links within time division multiplex time slots based on a backhaul hop value or separately for each hop (Figures 1-5, section 3.1 and section 3.2).
Regarding claims 5 and 16, Nokia teaches the information comprises information to control dynamic capacity allocation between the backhaul links and the access links within time division duplex time slots for: one or more time division time slots; or one or more portions of a time slot (Figures 2, 3, 5 and section 3.1 and section 3.2).
Regarding claims 7 and 18, Nokia teaches generate further information for controlling allocation between the backhaul links and the access links within time division duplex time slots on a fixed basis; convey the further information to the relay node, such that the relay node is configured to control the backhaul links and the access links within the time division duplex time slots on the fixed basis unless otherwise indicated by the information within the indicator in the downlink fixed time slot (Figure 5 having the first time slot fixed, DL ctrl and section 3.2).

Regarding claims 10 and 21, Nokia teaches the information comprises information on at least one of: downlink control channel allocation in the backhaul; downlink data channel allocation in the backhaul; uplink control channel allocation in the backhaul; uplink data channel allocation in the backhaul; channel state information - reference signal allocation in the backhaul downlink; or sounding reference signal allocation in the backhaul uplink (Figures 1, 4 and section 2 and section 3).
Regarding claim 17, Nokia teaches to control link direction in the dynamic capacity allocation between the backhaul links and the access links within the time division multiplex time slots based on the link direction to be used in the backhaul and access links (Figures 2, 3, 5 and section 3.1 and section 3.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. in view of Nokia Solutions and Networks Oy (WO 2017/0194218 as submitted by the applicant with IDS received on 05/28/2020).
Regarding claims 2 and 12, Nokia teaches the limitations in claims 1 and 11 as shown above.  Nokia, however, does not teach to convey the information as: a part of a downlink grant, wherein the dynamic capacity allocation is for an additional backhaul downlink; a part of an uplink grant, wherein the 
Regarding claim 3, Nokia Solutions and Networks Oy teaches to convey the information as part of a group-common physical downlink control channel (“UE may be able to derive the subframe type (or at least differentiate access subframe and BH subframe) from Downlink control information, such as PDCCH” in page 20 line 23-25).
Regarding claims 8 and 19, Nokia Solutions and Networks Oy teaches generate information for controlling physical downlink control channel monitoring within the relay node; and convey the information for controlling physical downlink control channel monitoring within the relay node to the relay node within the indicator (“UE may be able to derive the subframe type (or at least differentiate access subframe and BH subframe) from Downlink control information, such as PDCCH” in page 20 line 23-25).
Regarding claim 22, Nokia Solutions and Networks Oy teaches to determine at least one of: a buffer status, a scheduling request; a physical random access channel request and wherein the apparatus caused to control a dynamic capacity allocation between the backhaul links and the access .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In response to pages 9-13, the applicant argues that the prior art does not teach generate information for controlling dynamic capacity allocation between backhaul links comprising at least one of an backhaul uplink or backhaul downlink and access links comprising at least one of an uplink access link or downlink access link within time division duplex time slots.  Nokia teaches “Access link and Backhaul link” time division multiplexed in a single carrier frequency (section 3.1) sharing/allocating the single carrier frequency.
Applicant’s arguments, see page 13, filed 12/14/2021, with respect to claims 6 and 13 have been fully considered and are persuasive.  The previous rejections of claims 6 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiirola et al. (US Pub. 2019/0165851) teaches dynamic and fully flexible radio resource allocation between Backhaul and Access link [0120].

Lu et al. (US Pub. 2017/0196015) teaches dynamically switch resource allocation of the subset of transmission resources between the backhaul link and the access link in accordance with traffic demand [0016].
Faerber et al. (US Pub. 2016/0255613) teaches dynamically allocating the non-cellular radio resources to at least three different types of links, e.g., mmWave backhaul links, mmWave fronthaul links, and mmWave access links [0116].
Yu et al. (US Pub. 2013/0034043) teaches adjusting and optimizing the allocation of available resources between the backhaul link and the access link [0045].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414